Citation Nr: 0030774	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  99-10 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut




THE ISSUES

1.  Entitlement to service connection for fatigue claimed as 
secondary to an undiagnosed illness.  

2.  Entitlement to service connection for a claimed 
respiratory disorder.  




REPRESENTATION

Appellant represented by:	AMVETS






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran had active duty from March 1966 to February 1969 
and from February to July 1991 including service in Southwest 
Asia from March to June 1991.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a rating decision in October 1998.  

While the veteran initially appealed the issue of service 
connection for post-traumatic stress disorder (PTSD), he 
subsequently withdrew that claim.  



REMAND

The veteran asserts that he is entitled to service connection 
for symptoms of fatigue due to an undiagnosed illness 
associated with his service in the Persian Gulf.  The RO has 
denied the veteran's claim indicating that his symptoms of 
fatigue were determined to be the result of a known clinical 
diagnosis of chronic fatigue syndrome.  See 38 C.F.R. 
§ 3.317(a)(1)(ii).  

As will be explained hereinbelow, the Board finds that this 
case must be remanded to rectify the conflicting medical 
opinions on file regarding the etiology of the veteran's 
fatigue symptoms.   

In spite of the veteran's assertions and "buddy" statements 
indicating that he first developed problems with fatigue 
during service, his service medical records are entirely 
negative for complaints or findings of chronic fatigue.  The 
post service medical records and VA examination reports, 
however, indicate that the veteran was treated for problems 
with fatigue that have been related both to an unknown cause 
and chronic fatigue syndrome.  

Night sweats and fatigue were reported on the veteran's June 
1993 Defined Data Base systems review examination.  The 
diagnoses included that of chronic fatigue.   General fatigue 
was listed among the veteran's complaints and the diagnoses 
on the veteran's June 1993 Persian Gulf Registry examination.  

In a July 1993 letter to the veteran, the VA staff physician 
who performed the June 1993 examinations provided the opinion 
that the cause of the veteran's chronic fatigue was not 
known.  

Fatigue was noted on VA outpatient treatment records dated in 
December 1994, August 1995 and December 1995, but was not 
related to any particular cause.  A May 1995 VA outpatient 
treatment record indicated that evaluations to date with 
regard to the veteran's complaints of Persian Gulf Syndrome 
and chronic fatigue have been without success.  The 
assessment at that time was that of Persian Gulf Syndrome.  

The diagnoses on a November 1996 VA examination report 
included that of chronic fatigue syndrome in a Persian Gulf 
War veteran, unknown etiology with a negative clinical work-
up.  

On a November 1997 private polysomnography examination 
report, the treating physician suggested that the veteran 
undergo a multiple sleep latency test (MSLT) to differentiate 
between chronic fatigue and sleepiness.  

On his most recent VA examination report, the medical history 
noted the veteran's complaints of inservice and post-service 
problems with fatigue and sleepiness.  The VA physician 
diagnosed chronic fatigue syndrome and indicated that the 
veteran met six of ten criteria for that disorder. 

In light of these inconsistent medical findings with regard 
to the etiology of the veteran's symptoms of fatigue, the 
Board finds that a new examination is necessary in order to 
correlate the various diagnoses in relation to this claim.  

On remand, the veteran should be afforded another 
comprehensive VA examination to determine whether his claimed 
symptomatology is attributable to a diagnosed illness.  As 
the case must be remanded for other reasons, the RO should 
also contact the veteran and attempt to secure any additional 
outstanding medical records pertinent to the case.  

Turning to the remaining issue, the Board notes that by way 
of a June 2000 decision, the Hearing Officer denied the 
veteran's claim for service connection for a claimed 
respiratory disorder.  While the veteran's service 
representative submitted a statement expressing the veteran's 
disagreement with this decision, it appears that no 
subsequent Statement of the Case (SOC) was ever issued with 
regard to this issue.  

Thus, the Board is required to remand these issues to the RO 
for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 
238 (1999).  

Finally, the Board notes that, during the course of the 
veteran's appeal, the statutes governing assistance to 
claimants and the benefit of the doubt were amended.  See 
Veterans Claims Assistance Act of 2000 (Nov. 9, 2000: 114 
Stat. 2096).  

On remand, the RO must conduct further review and development 
consistent with the newly amended statutes.  This should 
include providing the veteran with notice of the required 
information and evidence necessary to substantiate his 
claims, affording the veteran the duty to assist in obtaining 
records and, when appropriate, affording the veteran a 
medical examination when such is necessary to make a decision 
on the claims.  Specific requirements regarding such 
notification and duty to assist are set forth in the newly 
amended provisions.  

Following review and development under the newly promulgated 
regulations, and  completion of any other indicated action, 
the RO should readjudicate the veteran's claims, applying the 
latest version of the law as discussed in 38 U.S.C.A. § 5107.  
See Veterans Claims Assistance Act of 2000 (Nov. 9, 2000: 114 
Stat. 2096).  

In light of the foregoing, and in order to fairly and fully 
adjudicate the veteran's claims, these issues are remanded to 
the RO for the following action:

1.  The RO should issue an appropriate 
SOC on the issue of entitlement to 
service connection for a claimed 
respiratory disorder.  The veteran should 
be notified that if he wants to appeal, 
he has to submit a substantive appeal 
within 60 days of the SOC, or within one 
year after the initial notification of 
denial for that issue.  If, and only if, 
the veteran completes his appeal by 
filing a timely Substantive Appeal on the 
aforementioned issue should this claim be 
returned to the Board for the purpose of 
appellate review.  

2.  The RO should take appropriate action 
to contact the veteran in order to have 
him submit any additional medical 
evidence, additional information, or 
further argument to support his claim for 
service connection for symptoms of 
fatigue.  The veteran should also be 
requested to submit the names, addresses, 
and approximate dates of treatment of all 
health care providers, VA and non-VA, who 
have rendered him medical attention for 
fatigue symptoms.  When the veteran 
responds, and provides any necessary 
authorizations, the named health care 
providers should be contacted and asked 
to provide copies of all clinical records 
documenting their treatment, which are 
not already in the claims folder.   The 
veteran should be afforded a reasonable 
amount of time to obtain and submit such 
evidence to the RO.  

3.  Following completion of the above 
development, the veteran should be 
afforded a special comprehensive VA 
examination in order to determine the 
nature and likely etiology of the claimed 
fatigue.  All indicated testing should be 
done in this regard.  The claims folder 
and a copy of this REMAND must be made 
available to and be reviewed by the 
examiner(s) prior to these examination.  
(a)  The examiner(s) should note and 
detail the veteran's reported symptoms 
relating to each of his complaints 
regarding fatigue.  (b)  The examiner(s) 
should determine if there are any 
objective medical indications that the 
veteran is suffering from the reported 
symptom(s).  (c)  If there are objective 
indications that the veteran is suffering 
symptoms of fatigue, the examiner(s) 
should note whether it is at least as 
likely as not that the manifestations are 
attributable to a known diagnostic 
disability or disabilities.  In so doing, 
the examiner(s) should rectify his or her 
conclusions with those of the VA examiner 
who performed the March 1998 examination.  
If any of the manifestations cannot be 
attributed to a clinically diagnosed 
illness, the examiner(s) should be asked 
to determine if there is affirmative 
evidence that the undiagnosed illness was 
not incurred during active service during 
the Gulf War, or that the undiagnosed 
illness was caused by a supervening 
condition or event that occurred between 
the veteran's departure from service 
during the Gulf War or that the illness 
was the result of the veteran's abuse of 
alcohol or drugs.  (d)  All opinions 
expressed should be supported by 
reference to pertinent evidence.  If the 
examiner(s) disagree with any medical 
opinions contained in the claims file, 
the reasons for the disagreement should 
be set forth in detail.  

4.  Upon completion of the development 
requested by the Board and any other 
development deemed appropriate by the RO, 
the RO should review the veteran's claims 
in light of any evidence submitted since 
the last supplemental statement of the 
case (SSOC) in June 2000.  Due 
consideration should be given to all 
pertinent Court decisions, laws and 
regulations, including the newly enacted 
legislation as noted above.  If any 
action taken remains adverse to the 
veteran, he and his representative should 
be furnished a SSOC and given an 
opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is informed.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


- 8 -


